Matter of Rockmacher (2017 NY Slip Op 04025)





Matter of Rockmacher


2017 NY Slip Op 04025


Decided on May 18, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 18, 2017

[*1]In the Matter of STEPHEN L. ROCKMACHER, an Attorney. ATTORNEY GRIEVANCE COMMITTEE FOR THE THIRD JUDICIAL DEPARTMENT, Petitioner; STEPHEN L. ROCKMACHER, Respondent. (Attorney Registration No. 2382877)

Calendar Date: April 25, 2017

Before: Garry, J.P., Lynch, Rose, Devine and Aarons, JJ.


Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany (Alison M. Coan of counsel), for petitioner.
Corrigan, McCoy & Bush PLLC, Rensselaer (Scott W. Bush of counsel), for respondent.

MEMORANDUM AND ORDER
Respondent was admitted to practice by this Court in 1991. He maintains an office for the practice of law in the City of Albany.
By petition of charges dated and verified November 5, 2014, petitioner alleged several charges of professional misconduct,
with specifications, arising from respondent's representation of various clients, primarily in his immigration practice. Following joinder of issue, a Referee was appointed to hear and report on all charges and specifications not previously withdrawn. The Referee ultimately submitted a report sustaining three of the charges containing six specifications as set forth in the petition. The parties thereafter jointly moved to confirm the Referee's report and this Court, in a March 27, 2017 confidential order, confirmed the Referee's report in its entirety. Specifically, this Court concluded that a preponderance of the evidence established that respondent had neglected legal matters entrusted to him by three clients (see Rules of Professional Conduct [22 NYCRR 1200.0] rule 1.3 [b]), failed to properly communicate with another client (see Rules of Professional Conduct [22 NYCRR 1200.0] rule 1.4 [a] [3]) and engaged in conduct which was prejudicial to the administration of justice by failing to properly appear on behalf of an immigration client (see [*2]Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]).
We have now heard respondent in mitigation. We have also heard from petitioner and note that respondent's misconduct is aggravated by, among other things, his previous censure by this Court involving similar charges mainly occurring at approximately the same time period (Matter of Rockmacher, 100 AD3d 1180 [2012]). Accordingly, upon consideration of all the facts and circumstances presented, and in order to protect the public, maintain the honor and integrity of the profession and deter others from committing similar misconduct, we conclude that an additional censure, with conditions, is an appropriate disciplinary sanction for respondent's professional misconduct (see Matter of Krzys, ___ AD3d ___, 2017 NY Slip Op 02722 [2017]; Matter of McDonagh, 129 AD3d 1199, 1200 [2015]).
Furthermore, under the particular circumstances herein, we direct that, within six months of the date of this decision, respondent submit documentation to petitioner establishing that he has completed four credit hours of accredited continuing legal education in ethics and professionalism and four credit hours of law practice management, all in addition to the continuing legal education required of attorneys in this state (see Rules of App Divs [22 NYCRR] part 1500).
Garry, J.P., Lynch, Rose, Devine and Aarons, JJ., concur.
ORDERED that petitioner's motion is granted; and it is further
ORDERED that respondent is censured; and it is further
ORDERED that respondent is directed to comply with all terms and conditions set forth in this Court's decision.